                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION



ANTONIO WEAVER                                                              PLAINTIFF


v.                           NO. 4:17-cv-00453 JM


FLAGSTAR BANK, ALLESANDRO P. DI NELLA,                                  DEFENDANTS
MARK T. HAMMOND, and WILSON AND ASSOCIATES



                                       JUDGMENT

     Pursuant to the Order entered this day, judgment is entered for all of the defendants.

     IT IS SO ORDERED 29th day of October, 2018.




                                           UNITED STATES DISTRICT JUDGE
